DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 1 August 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 2, 6-7, and 18 are cancelled.
Claims 1, 3-5, 8-17, and 19-41 are pending.
Claims 8, 10-13, 17, and 21-37 are withdrawn.


CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 6-7, 9, 14-16, 20, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (WO 00/37071 A1; of record).

The teachings of Wulf meet the claim 1 recitation of “wherein the synthetic lysine analog, derivative or mimetic antagonizes or competes with an amino acid or other biological agent required by a virus to replicate or spread” for the following reason: If the synthetic lysine analog binds in the same manner as lysine with a viral target, despite the differences in structure (see structures below), such a process would be considered to be inherent based on the instant disclosure. As disclosed in [0014] of the specification:
Research indicates that lysine also seems to antagonize arginine by appearing to be an antimetabolite and analog of arginine, competing for reabsorption at the renal tubules, resulting in increased arginine excretion, competing for transport across the 10 intestinal wall, acting as an arginase inducer, resulting in degradation of arginine, and decreasing the intracellular content of arginine in the tissue cells by entering the transport system.




    PNG
    media_image1.png
    193
    436
    media_image1.png
    Greyscale
                       
    PNG
    media_image2.png
    191
    456
    media_image2.png
    Greyscale

             L-lysine                                             tranexamic acid

As such, although Wulf is silent about the mechanism of action of the synthetic lysine analog or derivative in the claimed method, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “{i}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP 2145. As such, the claimed property cannot be considered unexpected since the prior art of Wulf teaches the same method of treatment as the instant invention, the specification discloses the 
Claim 1 recites the newly added limitation of “topically administering 0.5 to 30% (w/v) of a synthetic lysine analog, derivative or mimetic in increments of 0.25 to 5 mL.” Wulf teaches “In a preferred embodiment, synthetic lysine analogs are used in the manufacture of a medicament for topical application in the treatment of skin diseases” (pg 12: 13-15). Wulf teaches the invention comprises most preferably 10% weight/volume of lysine, a synthetic lysine analog, or a derivative thereof (pg 19: 9-14), within the claimed range. Wulf teaches the invention can without restrictions in dosage or number of daily treatments be applied to the various skin diseases (pg 26: 33 to pg 27: 14). 
With regards to the claim 1 limitations of “increments of 0.25 to 5 mL,” a practitioner of ordinary skill in the art would have optimized the amount of topical medicament to obtain an effective dosing regimen, based on the teachings regarding the topical composition in view of Wulf. Such optimization of a dosing regimen is considered routine optimization of a pharmaceutical method and would have led to the claimed increments. As set forth in MPEP 2144.05(A), “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of optimizing the amount of the topical composition which includes a lysine analog, based on the disclosure of Wulf.


Wulf teaches the medicament is in the form of a shampoo, lotion, solution, tincture, aerosol, powder, cream, gel, ointment, or paste, reading on claims 38-41.
For claim 7, Wulf teaches tranexamic acid is present in from 1-10% (pg 8: 29-30), within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
For claim 9, since Wulf teaches the method of topical application, it is considered to meet the limitation of “a vehicle which adapts to human skin.”
For claim 20, Wulf teaches that combinations of synthetic lysine analogs or derivatives may be used in the topical composition (pg 11: 21-23).
The prior art discloses methods comprising the treatment of viral infections comprising a composition containing the lysine analog tranexamic acid. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).	
2) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf (cited above) and Gershom (“Herpesviruses enhance fibrin clot lysis,” Thromb Haemost 2012; 107: 760–768; of record), as evidenced by the Wiki article “Tranexamic acid” (downloaded 12/31/2020 from https://en.wikipedia.org/ wiki/Tranexamic_acid; of record).
The teachings of Wulf are discussed above. In addition, Wulf (pg 5: 24-29) and the evidentiary art of the Wiki article on tranexamic acid teach that tranexamic acid acts as an antifibrinolytic by reversibly binding on plasminogen, suppressing the fibrin degradation and preserving the structural integrity of the fibrin in the blood. Wulf also teaches -aminocaproic acid in the composition of the method to treat viral infections (pg 12: 20-21).

Gershom teaches the missing element of Wulf.
Gershom teaches herpes virus types I and II enhance fibrin clot lysis (Title and Abstract). Gershom also teaches that C-terminal lysine-containing proteins and the lysine analog -aminocaproic acid (EACA) inhibited clot lysis (pg 764, “Herpesviruses enhance fibrin clot lysis”).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method of Wulf to include treatment of herpes virus I and II infections. A person of ordinary skill would have been motivated to choose a method of treating herpes virus type I and II infections with the tranexamic acid method of Wulf since Gershom teaches that herpes virus types I and II enhance fibrin clot lysis and Wulf teaches the process is reversed by administration of tranexamic acid.

3) Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wulf (cited above), in view of Reid (US 2014/0271923 A1; of record).
The teachings of Wulf, including the treatment of diseases caused by viral infection with tranexamic acid or epsilon-aminocaproic acid, are discussed above.
Wulf does not teach a method comprising the topical administration of a synthetic lysine analog such as tranexamic acid for treatment of human immunodeficiency virus (HIV) or a cold, influenza, or other transient viruses.

Reid teaches tranexamic acid (pg 36, claim 20, 49th line) in combination with another compound such as an amino acid (pg 33, claim 1, sixth line) is useful in a topical composition (pg 11, [0174]) for the treatment of HIV and common cold (pg 5, [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to utilize the method of Wulf to treat HIV and a viral infection caused by a cold virus. A person of ordinary skill would have been motivated to treat HIV and a viral infection caused by a cold virus using the antiviral method of Wulf since Reid teaches that a topical composition containing tranexamic acid is an effective antiviral versus HIV-1 and common cold virus.

4) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wulf (cited above), in view of Gershom (cited above) and Naito (“Antiviral effect of arginine against herpes simplex virus type 1,” International Journal of Molecular Medicine 23: 495-499, 2009; of record).
The teachings of Wulf and Gershom are discussed above.
The combination of Wulf and Gershom does not teach a method of comprising an amino acid.
Naito teaches the missing element of the combination of Wulf and Gershom.

It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the method of Wulf to include the amino acid arginine. A person of ordinary skill would have been motivated to choose a add arginine to the antiviral method of Wulf since Naito teaches that arginine itself is an effective antiviral versus HSV-1 and influenza virus and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

Examiner’s Reply to Attorney Arguments Received 08/01/2021
1. Rejection of claims 1, 9, 14-16, 20 and 38-41 under 35 U.S.C. § 103(a) over Wulf.
The applicant reiterates the argument that Wulf teaches treatment of warts caused by HPV, but does not teach the treatment of the HPV virus or other viral infections. The applicant argues that Wulf “excludes the treatment of viral infections” (see pg 7 of the Remarks).
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As acknowledged by the applicant, Wulf teaches the use of lysine and/or lysine analogs for the treatment of skin diseases, including warts caused by HPV. Wulf teaches topical application, as disclosed on page 27   
Wulf clearly states that the tranexamic acid composition is, in and of itself, an anti-viral:
It should be clear that the present invention is intended for therapy of all skin diseases which are caused predominantly by endogenous pathogenic factors whether these are unknown or mediated by one or more biological effector systems such as the immune system. Also skin diseases induced by bacteria, virus, fungi or other microorganisms are potential candidates for therapy using the present invention. To take virus infections as an example individuals differs in susceptibility to infections with human papilloma virus which generates warts probably because of differences in their state of immunity (Lowy, 1993). This observation again demonstrates that endogenous factors can be the major determinant for development of overt disease even in the presence of a well recognized exogenous factor, in this case the human papilloma virus. In favor of tranexamic acid treatment of virus infections such as warts are furthermore reports which demonstrates that synthetic lysine analogs are effective in reducing the replication of other types of virus

See pg 17: 21 to pg 18:6
As such, Wulf teaches the claim 1 limitation of a “method for treatment of viral infections.” If, arguendo, Wulf does not explicitly teach the claimed chemical elements such as tranexamic acid, per se, possess anti-viral activity, Wulf clearly teaches application of these chemical elements to the skin to treat a virus; as such, the claimed method is taught by Wulf.
The applicant argues that Wulf does not teach that “HPV can only infect basal cells” and further argues that “Claim 1 as amended clearly indicates that 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth in MPEP 2112.02, 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Since Wulf teaches the method of application of the claimed medicament to the site of a viral infection (the wart), the claimed method is inherently present in the teaching.
As such, since Wulf clearly teaches the method of use of the claimed synthetic lysine analog, tranexamic acid, for the treatment of viral infections, under the principles of inherency, the method of Wulf, in its normal and usual operation of topical application, would necessarily perform the claimed method of treatment of a viral infection. The mechanism of action of the claimed method is necessarily carried out by the topical application of the tranexamic acid as taught by Wulf.
The applicant argues that Wulf does not teach the amount of the claimed medicament or the dosage regiment recited in claim 1.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, a practitioner of ordinary skill in the art would have optimized the amount of topical medicament to obtain an effective dosing regimen, based on the teachings of Wulf. Such optimization of a dosing regimen is considered in the art a routine optimization carried out during "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of optimizing the dosage regimen of the topical composition comprising tranexamic acid, based on the disclosure of Wulf.
The applicant argues that “Wulf states that if treatment with the synthetic lysine is unsatisfactory, other drugs should be administered. This is inapposite to claim 1 which states ‘continuing the treatment with the solution until the infection has subsided’, in reference to the solution that only contains a synthetic lysine analog or mimetic” (see pg 8 of the Remarks).
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Claim 1 recites the transitional phrase “comprising.” As set forth in MPEP 2111.03)(A), the “transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” As such, in contrast to applicant’s assertion, claim 1 is constructed to permit additional unrecited elements or method steps. 

2. Rejection of claim 3 under 35 U.S.C. 103 over Wulf and Gershom, as evidenced by the Wiki article “Tranexamic acid”.

The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claim 1, upon which claim 3 is dependent, the rejection of claim 3 is considered proper and is maintained. 

3) Rejection of claims 4 and 5 under 35 U.S.C. 103 over Wulf and Reid 
As best understood by the examiner, the applicant argues that with respect to claims 4-5, the addition of Reid does not cure the alleged deficiencies of Wulf.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claim 1, upon which claims 4 and 5 are dependent, the rejection of claims 4-5 is considered proper and is maintained. 

4) Rejection of claim 19 under 35 U.S.C. 103 over Wulf, Gershom, and Naito 

The Examiner acknowledges the arguments presented, but does not consider them persuasive. As set forth above, it is the position of the Examiner that claim 19 is properly rejected. Since the applicant did not set forth additional arguments regarding the correctness of the rejection of claim 19, upon which claims 4 and 5 are dependent, the rejection of claims 4-5 is considered proper and is maintained. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL P COHEN/Primary Examiner, Art Unit 1612